Citation Nr: 0335246	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-11 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


REMAND

The veteran claims that the symptoms associated with his 
service-connected generalized anxiety are more disabling than 
currently evaluated.  The Board notes that there is some 
ambiguity in the record concerning the nature of the 
veteran's current psychiatric diagnoses, and whether they are 
or are not related to his service-connected psychiatric 
disorder.  Therefore, further development as indicated below 
is warranted.  

In October 1952, the veteran was service connected for 
generalized anxiety disorder and was assigned a 30 percent 
disability evaluation.  That evaluation was subsequently 
increased to 50 percent in an August 1980 rating action.  

VA medical records dated from December 2001 to 2003 reflect 
that the veteran was seen for generalized anxiety disorder, 
increased panic attacks, and depression.  In December 2001, a 
VA examiner observed that the veteran was depressed with a 
great deal of anxiety.  At the conclusion of a mental status 
examination, the examiner entered diagnoses including Axis I- 
anxiety disorder, history of recurrent major depression, age-
related cognitive decline, and bereavement.  The examiner 
reported that the claims file had not been reviewed.  

A psychological case management report dated in June 2002 
shows that the veteran was anxious to the point where he was 
not able to express himself and that he was unable to sit 
still in his chair.  The veteran had an episode prior to the 
session and had to take medication for anxiety during the 
interview.  The examiner noted that the veteran's worsening 
anxiety and panic attacks had a severe impact on his family 
and social life, interfered with his ability to travel, and 
prevented him from handling financial affairs.  The 
impression was chronic generalized anxiety disorder, 
worsening symptoms, panic attacks and signs of agoraphobia.  
Also noted were symptoms of ritualistic behavior, neglect of 
personal appearance, new onset of irritability, and inter-
personal relationships at risk.  The examiner observed that 
the veteran's recent memory changes were due to mood disorder 
(anxiety and related depression) and not of organic nature.  

VA outpatient treatment records dated through 2003 reflect 
that the veteran was seen on a follow-up basis for an anxiety 
disorder.  These records revealed that the veteran 
experienced increased chronic panic attacks, depression, 
forgetfulness, irritability, and anxiety.  The veteran 
reported feelings of isolation and an inability to be around 
people.  The diagnoses included anxiety reaction, major 
recurrent depression, and panic attacks.  

The report of a May 2003 VA examination and a June 2003 
reflect a change in the status of the veteran's service-
connected generalized anxiety disorder.  In a May 2003 
psychological examination report, the examiner found that 
veteran met the criteria for major depressive disorder with 
psychotic features and that the met the criteria of panic 
disorder with agoraphobia.  The examiner stated that the 
veteran has been diagnosed as having generalized anxiety 
which he said might still be an accurate diagnosis, but it 
was difficult to distinguish it from his other diagnoses.  
Generalized anxiety disorder by history was diagnosed in the 
May 2003 examination and in a June 2003 addendum.  A VA 
neurological examination was also administered in May 2003; 
findings under Axis I included probable Alzheimer's dementia 
and generalized anxiety disorder, by history.  Subsequent VA 
outpatient treatment records also reflect diagnoses of 
anxiety disorder by history, panic disorder, and depression.  

VA regulations require that the rating agency take action if 
the diagnosis of a mental disorder is changed.  The rating 
agency is required to determine whether the new diagnosis 
represents progression of the prior diagnosis, correction of 
an error in the prior diagnosis, or development of a new and 
separate condition.  See 38 C.F.R. § 4.125(b) (2003).   If it 
is not clear from the available records what the change in 
diagnosis represents, the rating agency shall return the 
report to the examiner for a determination.  

In this case, the veteran has been assigned disability 
diagnoses that differ from the diagnosis for which he is 
service-connected.  The recent VA examinations show a history 
of generalized anxiety disorder.  Yet, diagnoses of 
depression and panic attacks with agoraphobia were recorded.  
The Board notes that the diagnostic criteria for evaluating 
the veteran's service-connected anxiety disorder and the non 
service-connected disorders are same.  See 38 C.F.R. § 4.130 
(2003).  However, the VA examiner failed to indicate whether 
the diagnoses represent a progression of the prior diagnosis, 
correction of an error in the prior diagnosis, or development 
of a new and separate condition.  Adjudicators cannot make 
that determination without adequate medical guidance.  As 
such, development is needed.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should arrange for a VA 
psychiatric examination to determine the 
current level of severity of the service-
connected generalized anxiety disorder.  
The claims folders and a copy of this 
Remand should be made available to the 
examiner for review prior to the 
examination.  All indicated studies 
should be performed.  The examiner is to 
provide a multi-axial assessment, 
including assignment of a Global 
Assessment of Functioning (GAF) score; an 
explanation of what the score represents; 
and the percentage of the score 
representing impairment due solely to 
generalized anxiety disorder.  The 
examiner should assess the extent of the 
occupational and social impairment due 
solely to anxiety disorder.  

To the extent possible the examiner 
reconcile the various previous diagnoses 
of record.  Specifically, the examiner 
should state whether any diagnosed 
nonservice-connected psychiatric 
disabilities represent a progression or 
continuation of the service-connected 
generalized anxiety disorder, a 
correction of an earlier diagnosis, or 
whether it is related thereto.  See 
38 C.F.R. § 4.125(b).  If this cannot be 
determined, the VA examiner should so 
state for the record.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Then, the RO should then readjudicate the 
claim of entitlement to an increased rating 
for generalized anxiety reaction.    

4.  If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



